           Case 3:19-cv-05064-BHS-DWC Document 26 Filed 01/12/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JEFFREY M COVER,
                                                          CASE NO. 3:19-CV-05064-BHS-DWC
11                             Petitioner,
                                                          ORDER
12               v.

13      JEFFREY A UTTECHT,

14                             Respondent.

15

16          The District Court has referred this action to United States Magistrate Judge David W.

17 Christel. Petitioner Jeffrey M Cover filed a federal habeas Petition, pursuant to 28 U.S.C. §

18 2254, seeking relief from a state court conviction. See Dkt. 3. Currently before the Court is

19 Petitioner’s Motion to Lift Stay and for Appointment of Counsel. Dkt. 24 (“Motion”).

20          After review of the relevant record, Petitioner’s Motion (Dkt. 24) is granted-in-part and

21 denied-in-part. The Court lifts the stay and denies Petitioner’s request to appoint counsel.

22

23

24


     ORDER - 1
           Case 3:19-cv-05064-BHS-DWC Document 26 Filed 01/12/21 Page 2 of 3




 1          I.      Request to Lift Stay

 2          On May 6, 2019, the Court stayed this case pending the resolution of Petitioner’s

 3 personal restraint petition (“PRP”) in the state courts. Dkt. 12. On November 4, 2020, the

 4 Washington Supreme Court issued a decision on Petitioner’s Motion to Modify. Dkt. 24 at 3.

 5 Petitioner now requests the Court lift the stay as the state court proceedings are completed. Dkt.

 6 24. Respondent agrees. Dkt. 25.

 7          After considering Petitioner’s Motion and the relevant record, the Court lifts the stay.

 8 Respondent shall file a supplemental answer to the Petition on or before March 1, 2021. The

 9 answer will be treated in accordance with LCR 7. Accordingly, on the face of the answer,

10 Respondent shall note it for consideration on the fourth Friday after filing. Petitioner may file

11 and serve a supplemental response not later than the Monday immediately preceding the Friday

12 designated for consideration of the matter, and Respondent may file and serve a reply not later

13 than the Friday designated for consideration of the matter.

14          II.     Appointment of Counsel

15          Petitioner also moves for the appointment of counsel. Dkt. 24. There is no right appointed

16 counsel in cases brought under 28 U.S.C. § 2254 unless an evidentiary hearing is required or

17 such appointment is necessary for the effective utilization of discovery procedures. See

18 McCleskey v. Zant, 499 U.S. 467, 495 (1991); United States v. Duarte-Higareda, 68 F.3d 369,

19 370 (9th Cir. 1995); United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir. 1990); Weygandt

20 v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules Governing Section 2254 Cases in the United

21 States District Courts 6(a) and 8(c). The Court may appoint counsel “at any stage of the case if

22 the interest of justice so requires.” Weygandt, 718 F.2d at 954. In deciding whether to appoint

23 counsel, the Court “must evaluate the likelihood of success on the merits as well as the ability of

24


     ORDER - 2
           Case 3:19-cv-05064-BHS-DWC Document 26 Filed 01/12/21 Page 3 of 3




 1 the petitioner to articulate his claims pro se in light of the complexity of the legal issues

 2 involved.” Id.

 3          In this case, Petitioner asserts he needs counsel for this action primarily because his

 4 access to the law library is limited due to COVID-19 restrictions taken by the DOC. Dkt. 24. At

 5 this time, the Court has not determined an evidentiary hearing will be necessary, and Petitioner

 6 does not contend counsel is necessary to utilize discovery procedures. See Rules Governing

 7 Section 2254 Cases in the United States District Courts 6(a) and 8(c). Additionally, Petitioner

 8 effectively articulated the grounds for relief raised in the Petition, litigated his PRP in the state

 9 courts, and has filed a successful Motion to Stay, all of which establish Petitioner has been able

10 to file appropriate motions and understand filings in this case. The grounds raised in the Petition

11 are not factually or legally complex. See Dkt. 3. Petitioner has also not shown he is likely to

12 succeed on the merits of this case. Therefore, Petitioner has not shown he is unable to litigate this

13 case without the assistance of counsel because of his limited access to the law library due to

14 COVID-19 restrictions.

15          The Court finds Petitioner has not shown appointment of counsel is appropriate at this

16 time. Accordingly, the request for the appointment of counsel (Dkt. 24) is denied without

17 prejudice.

18          Dated this 12th day of January, 2021.



                                                           A
19

20
                                                           David W. Christel
21                                                         United States Magistrate Judge

22

23

24


     ORDER - 3
